



COURT OF APPEAL FOR ONTARIO

CITATION:

Malitza v. Iclanzan, 2012
    ONCA 611

DATE: 20120917

DOCKET: C54505

Cronk, Epstein and Pepall JJ.A.

BETWEEN

Florian Malitza

Plaintiff/Respondent

and

Augustin Iclanzan

Defendant/Appellant

Jarvis K. Postnikoff, for the appellant

Frank Miller, for the respondent

Heard and released orally: September 7, 2012

On appeal from the judgment of Justice Christopher M.
    Bondy of the Superior Court of Justice, dated September 28, 2011.

ENDORSEMENT

[1]

The appellant advances four grounds of appeal.

[2]

Firstly, he asserts that he was neither a trustee nor a fiduciary. 
    Secondly, even if he were, any fiduciary relationship terminated when the
    respondent entered into mortgage agreements with the appellants son.

[3]

We would not give effect to these arguments.  The trial judge expressly
    found that the appellant was a trustee and a fiduciary.  In this regard, for example,
    he held, at paragraphs 95 and 98:

As to intention, the defendant drafted the document
    acknowledging firstly that he was accepting the plaintiffs money, and secondly
    that the purpose in doing so was for safekeeping (see Exhibit 4 and
    testimony of the witnesses).  As to the certainty of subject matter, the
    parties agree that the original subject matter was $46,000 and that as of December
    1, 1996, it had grown to approximately $70,000 (see Exhibit 4 and testimony of
    the witnesses).  With regards to the certainty of object, there was consensus
    that both the entire deposited amount and any resulting interest were to be
    held for the benefit of Mr. Malitza (see Exhibit 4 and testimony of the
    witnesses).

....

In this case the defendant had physical possession of the
    plaintiffs money.  He invested it as he saw fit.  There were no regular
    reports and so, accordingly, the plaintiff relied heavily upon the defendants
    integrity.  Once the Mortgage Agreement was signed, the plaintiff dispersed the
    funds over a 12-month period.  There was no consultation with or reporting to
    the plaintiff throughout that year.

[4]

The trial judge further found that the appellants trust relationship
    with the respondent continued notwithstanding the respondents agreements with
    the appellants son in December 1996, given that the appellant continued to
    hold the respondents money.

[5]

There was evidence to support each of these critical findings.  We see
    no basis for appellate intervention with them.

[6]

We note that the appellants counsel, quite properly, acknowledges that
    if the trial judges finding that the appellant was a fiduciary of the
    respondent is sustainable, the record supports the trial judges additional
    findings that the appellant breached the fiduciary duties he owed to the
    respondent.  We agree.

[7]

The appellant thirdly submits that the respondent did not come to court
    with clean hands and, therefore, that he was disentitled from any equitable
    relief.

[8]

The misconduct asserted by the appellant, namely keeping his money away
    from women, was not directly connected to the matter at issue between the
    parties  whether the appellant breached fiduciary duties owed to the
    respondent.  Furthermore, no actual misconduct in that regard was proven.  The
    appellant also argues that the respondent is disentitled to equitable relief on
    the additional ground that he allegedly attempted to mislead the court.  The
    trial judges reasons contain no findings to anchor this argument. 
    Accordingly, there is no basis for this ground of appeal.

[9]

The fourth ground of appeal advanced by the appellant is that the trial
    judge erred in dismissing his counterclaim relating to the over-payment of
    $10,000, since the respondent filed no defence to the counterclaim.  The
    appellant says that, in these circumstances, the respondent should have been
    taken to have admitted the facts underlying the counterclaim.  Again, we
    disagree.

[10]

The
    plaintiff is not entitled to judgment at trial unless the facts entitle him to
    judgment.  The absence of a defence to a counterclaim does not relieve the
    appellant from proving the amounts claimed by him.  The trial judge was
    justified in both considering and concluding that no amounts other than those
    ordered were owing to the appellant.

[11]

For
    the foregoing reasons, the appeal is dismissed.  The respondent is entitled to
    his costs of the appeal, fixed in the amount of $7,500, inclusive of
    disbursements and all applicable taxes.

E.A. Cronk
    J.A.

Gloria J.
    Epstein J.A.

Sarah
    Pepall J.A.


